Smith County Courthouse                  LolS ROQSTS                                v_-_,
                                                                                     (903)590-1675
100 N. Broadway, Room 204                           **                             Pax (903)590-16613
   Tyler, Texas 75702             SlTlith COUIlty DiStNCt Clefk                  TTY/TDD (903) 535-0675


                                           March 10,2015




            Dear Mr. /Ms.

                                                             mmwmm
            RE:


            GREGORY LYNN RUSSEAU                                 MAg |9 £01!
            Polunsky Unit #0099430
            3872 Fm 350 South
            Livingston, Texas 77351


            Cause No.: 114-0750-02


            Enclosed you will find:

            FORMAL SENTENCING
            PURSAUNT TO         MANDATE   FROM   THE     TEXAS    COURT    OF   CRIMINAL
            APPEALS


            ORDER SETTING DATE OF EXECUTION

            ORDER FOR ISSUANCE OF WARRANT OF EXECUTION

            DEATH WARRANT



                                              Sincerely,

                                              Lois Rogers, Smith County District Clerk




                                              Bv. U^^Cc^^^ta^
                                                 Linda Ruth Rhymes, Deputy
                          CAUSE NUMBER 114-0750-02

 THE STATE OF TEXAS
                                                                              ££
                                     X         IN T      J&J& JUDICIAL
 VS.
                                     X         DISTRICTtfcQ&RTii^                   ^
 GREGORY RUSSEAU                               SMITH COUNTY,            \S


                               FORMAL SENTENCING
       PURSUANT TO MANDATE FROM TEXAS COURT OF CRIMINAL APPEALS
                     ORDER SETTING DATE OF EXECUTION                    a
              ORDER FOR ISSUANCE OF WARRANT OF EXECUTION

Judge Presiding:                          Date of original sentence
CHRIST! KENNEDY
                                         and Judgment: October 10, 2002
                                         Date of subsequent sentencing
                                         and Judgment following remand
                                         from Court of Criminal Appeals:
                                         April 20, 2007
                                         Date of formal sentencing
                                         upon Mandate affirming
                                         case and denial of 11.071 Writ
                                         Application       and       following
                                         denial    of   federal  Writ
                                         Application by U.S. District
                                         Court and Fifth Circuit Court
                                         of Appeals: March 6, 2015

Attorney for State                       Attorney for Defendant:
at trial:   Jack Skeen Jr.               at trial: Clifton Roberson
            Matt Bingham                              Brandon Baade
            Brett   Harrison
            (1st trial)

Attorney for State                       Attorney for Defendant:
at trials: Matt Bingham                  at trial: Clifton Roberson
            April Sikes                               Brandon Baade
            (2d punishment trial)


Attorney for State at                    Current Writ Counsel for
formal sentencing:                       Defendant: Jeff Haas
            Matt Bingham
            April Sikes


                                                            CERTIFIED TO BE ATRUE
                                                             AND CORRECT COPY
                                                          FILED IN THE SMITH COUNTY
                                                           DISTRICT CLERK'S OFFICE
 Offense Convicted of:                    Date Offense Committed::
      Capital Murder                           May 30, 2001

 Charging Instrument:       Indictment    Plea:   Not Guilty


 Terms of: Plea Bargain:     None

 Plea to Enhancements:      None         Finding on Enhancements: None

 Findings oh Use of Deadly Weapon::      Not Applicable
                                         Enumerated Offense 3G

 Date Sentence Pronounced:               Court Costs:   $14 9.50
      October 10., 2 002

 Date Sentence Formally Pronounced After Second Punishment Trial
 Following Remand from Court of Criminal Appeals: April 20, 2007
 Date Sentence Formally Pronounced following Mandate from Texas
Court of Griminal Appeals affirming Judgment and Sentence following
denial of 11.07} writ application, and following denial by US
District Court and Fifth Circuit Court of Appeals of federal writ
application and setting first date of execution: March 6, 2015
DATE OF EXECUTION;;           June 18, 2015 as provided by law
Punishment:
                                         Date Set for Execution;
     Death by lethal injection                June 1.8, .2.015 as
     as provided by law                       provided by law
Place of Execution:
     As provided by law in the Texas Department of Criminal Justice
     - Institutional Division (formerly Texas Department of
     Corrections, State Penitentiary)

           JUDGMENT AND SENTENCE UPON FORMAL SENTENCING
                           WARRANT OF EXECUTION


    _The Defendant having been indicted in the above numbered and
entitled cause of action for the felony offense of Capital Murder
was on the September 5, 2002 called for trial, the State appeared
by her Criminal District Attorney, JACK M. SKEEN, JR. (together
                                                            CERTIFIED TO BEATRUE     '
                                                               AND CORRECT COPY
                                                          FILED INTHE SMITH COUNTY
                                                           DISTRICT CLERK'S OFFICE
  with his Assistant District Attorney, D. MATT BINGHAM ), and             the
  Defendant, GREGORY RUSSEAU, appeared in person and with                  his
  counsel, CLIFTON ROBERSON and BRANDON BAADE-, and whereupon              the
  State of Texas announced ready, the Defendant announced ready,           and
 the jury selection was then and there commenced. Following jury
 selection, on September 30, 2002, the defendant, GREGORY RUSSEAU
 in open Court was duly arraigned arid in person pleaded NOT GUILTY
 to the charge contained in the indictment, and demanded his right to
 a trial by jury. The State having previously announced that it
 intended to seek, the death penalty upon any conviction of the
 defendant for the offense of Capital Murder, the case proceeded to
 trial. Up thereof, and the Court finding that the Defendant, GREGORY RUSSEAU,
 was at all applicable times and at that time mentally competent ana
 understanding of the English language, and the Court proceeded,
 then in the presence of the Defendant, GREGORY RUSSEAU and his
 counsel to pronounce sentence, subject to mandatory appeal, against
 him and signed a judgment to that effect.

      The Court certified the record for appeal and an appeal to the
 Texas Court of Criminal Appeals followed.^ Oh the June 29, 2005,
 the Texas Court of Criminal Appeals affirmed Defendant GREGORY
 RUSSEAU's conviction, but vacated the sentence of death '• and
 remanded his case for a new punishment hearing.
      On remand, the trial court conducted a new punishment hearing.
 The Defendant, GREGORY RUSSEAU, having been found GUILTY of Capital
 Murder by the unanimous verdict of the first Jur-y, a second jury
 was selected, impaneled and sworn, thereupon, with the Defendant,
 GREGORY RUSSEAU, and all his counsel and counsel for the State
 being present in open Court, further evidence being heard by the
 jury on the special issues pertaining to punishment, the Court
again charged the jury as provided by law on the special issues,
and the jury, after hearing argument of counsel, retired in charge
of the proper officer to consider their verdict and afterward were
brought into open Court by the proper officer. On April 20 2007
the Defendant, GREGORY RUSSEAU, and all his counsel being present-
along with counsel for the State, and in due form said jury did
return into open Court answers of "Yes," "Yes," and "No" to Special
Issues One> Two and Three, respectively.
     The Court then pronounced sentence at DEATH, according to law
and further the said Defendant,. GREGORY RUSSEAU, was asked by the
Court whether he had anything to say why said sentence should not
be pronounced against him, subject to mandatory appeal and mandate,
and he answered nothing at bar thereof, and the Court finding that
the Defendant, GREGORY RUSSEAU, was at all applicable times and at
that time mentally competent and understanding of the English
language, and the Court proceeded, then in the presence of the
Defendant, GREGORY RUSSEAU and his counsel to pronounce sentence
subject to mandatory appeal, against him and signed a judgment to
that effect.


     Subsequently, Defendant's state Applications for Writ of
Habeas Corpus were denied, the Application for Writ of Certiorari
was denied by the United States Supreme Court, and his federal
Application for Writ of Habeas Corpus was denied by the United
                                                     CERTIFIED TO BE ATRUE
                                                       AND CORRECT COPY
                                                    FILED IN THE SMITH COUNTY
                                                      DISTRICT CLERK'S OFFICE
  States District Court and said denial was affirmed by the Fifth
 Circuit court of Appeals. The trial court received the Mandate
 commanding the trial court to observe the order of the Texas Court
 of Criminal Appeals in this case and to duly recognize, obey and
 execute said mandates.                                  s                y      "•

      On March 6, 2015, this case was again called for formal
 sentencing in accordance, with the verdicts and Judgment herein
 rendered and entered against the Defendant, GREGORY RUSSEAU, on
 April 20, 2007; setting of date of execution; and Order for
 Issuance of the Warrant of Execution upon the orders of the Texas
 Court of Criminal Appeals Mandate,'and the State appeared by her
 Criminal District Attorney D. Matt Bingham {together with her
 Assistant Criminal District Attorney April, sikes) and the
 Defendant, GREGORY RUSSEAU, appeared in person and with state writ
 counsel JEFF HAAS, and whereupon the State of Texas announced ready
 and the Defendant was present with counsel. Thereupon the
 Defendant, GREGORY RUSSEAU, through his counsel, was asked by the
 Court whether he had anything to say or offer at bar as to why
 sentence should not be formally pronounced against him and said
 counsel indicated there was nothing he had to offer at. bar as to
 which sentence should not be formally pronounced and a date of
 execution set. it appearing to the Court .that the Defendant
 GREGORY RUSSEAU, was mentally competent and understanding of the
English language, the Court proceeded, in the presence of the said
Defendant, GREGORY RUSSEAU, and all his counsel and counsel for the
State in-open Court to formally pronounce Judgment and Sentence
against, the Defendant in accordance with the. jury's verdicts and
mandate of the Texas Court of Criminal Appeals; to set the date of
execution, and to order issuance of the Warrant of Execution as
rollows:




RUSSEAIJ who
RUSSEAU      has been °l'•*•?
         whoThL°HDfiR adjudged?URT'
                                to bethat thG ofSaid
                                      GUILTY      theD**«*«tf   GREGORY
                                                      felony offense of
CAPITAL MURDER, as charged in the indictment in this cause, °a
Capital Felony; and that the said Defendant, GREGORY RUSSEAU
committed said offense on the 30- day of May, 2001,' as found by the
jury and whose punishment has been assessed by application of law
to the verdicts- of the Jury on the Special issues submitted and the
Judgment of the Court, by DEATH, according to law, and Tt is
Sh^' *thcat. !hB Defendant' GREG0RY ROSEAU, be taken'by the
the
the Clerk J^
    Clerk of this T^'    ^^issue
                  Court shall Md and
                                  by ***            ^^
                                         kept toin said
                                     deliver                until*
                                                        Sheriff
DEATH WARRANT (also known as aWARRANT OF EXECUTION,, in accordance
with this Judgment and Sentence, directed to the Director of the

                                                       CERTIFIED TO BE ATRUE
                                                        AND CORRECT COPY
                                                     FILED IN THE SMITH COUNTY
                                                      DISTRICT CLERK'S OFFICE
 Texas Department of Criminal Justice - Institutional Division
 (formerly known as the Texas Department of Corrections, State
 Penitentiary), at Huntsville, Texas, commanding him, the said
 Director of the Texas Department of Criminal Justice -
 Institutional Division (formerly known as the Teas Department of
 Corrections - State Penitentiary) to put into execution the
 Judgment and Sentence of DEATH against the said GREGORY RUSSEAU,
 and immediately upon the issuance of said WARRANT OF EXECUTION, the
 Sheriff of Smith County, Texas is directed to take the. said GREGORY
 RUSSEAU, together with the said WARRANT OF EXECUTION, to the
 Director of the Texas Department of Criminal Justice -
 Institutional Division (formerly known as the Texas Department of
 Corrections, State Penitentiary, or other person legally authorized
 to receive such convicts, and. deliver the said GREGORY RUSSEAU"and
 said WARRANT OF EXECUTION into the custody of said Director of the
 Texas Department of Criminal Justice - Institutional Division
(formerly known as the Texas Department of Corrections, State
Penitentiary), and the said Director of the Texas Department of
Criminal Justice - Institutional Division (formerly known as the
Texas Department of Corrections, State Penitentiary) is hereby
COMMANDED and DIRECTED to keep the said GREGORY RUSSEAU until the
                        18th day of June. 2QT^

upon which day, at the Texas Department of Criminal Justice -
Institutional Division (formerly known as the. Texas Department of
Corrections, State Penitentiary,, at any time after 6:00 p.m. in a
room arranged for the purpose of execution, the Director of the
Texas Department of Criminal Justice - Institutional Division
{formerly known as the Texas Department of Corrections, State
Penitentiary) is hereby, acting by and through the executioner
designated by said Director as provided by law, COMMANDED, ordered
and DIRECTED to carry out this Judgment and Sentence of DEATH by
intravenous injection of a substance or substances in a lethal
quantity sufficient to cause the death of the said GREGORY RUSSEAU
and until said GREGORY RUSSEAU is dead, such procedure to be
determined and supervised, in accordance with law, by the said
Director   of   the   Texas   Department   of    Criminal    Justice         -
Institutional Division (formerly known as the Texas Department of
Corrections, State Penitentiary).




                                                          CERTIFIED TO BEATRUE
                                                             AND CORRECT COPY
                                                        FILED IN THE SMITH COUNTY
                                                          DISTRICT CLERK'S OFFICE
ORDERED IN OPEN COURT-ON THE 6*h day of March, 2015.
SIGNED ON THIS THE J^T day of March, 2015


                         HONORABLE CHR^TI KENNEDY
                         JUDGE, 114TH DISTRICT COURT
                         SMITH COUNTY, TEXAS




                                               CERTIFIED TO BE ATRUE
                                                AND CORRECT COPY
                                             FILED IN THE SMITH COUNTY
                                              DISTRICT CLERK'S OFFICE
                                ORDER




     THEREFORE, it is the further- ORDER and the Judgment of this
Court that the Director of the Texas Department of Criminal Justice
- Institutional Division (formerly known as the Texas Department of
Corrections,   State Penitentiary),     acting by and through "the
executioner designed by said Director as provided by law, be and is
hereby DIRECTED, ORDERED arid COMMANDED to, at any time after the
hour of 6:00 p.m. on the 18"> dav. of June. 20IS. in a room arranged
for the purpose of execution at the Texas Department of Criminal
Justice -, Institutional Division (formerly known as the Texas
Department of Corrections, stat.e Penitentiary) to carry out this
Judgment and Sentence of DEATH by intravenous injection of 'a
substance or substances in a lethal quantity sufficient to cause
the death of the said GREGORY RUSSEAU and until said GREGORY
RUSSEAU is dead, such procedure tP be determined arid supervised, in
accordance with law, by the said Director of the Texas Department
of Criminal Justice -^ Institutional Division (formerly known as the
Texas Department of Corrections, State Penitentiary).
     SIGNED THIS THE 9th day of March, 2015.


                               HONORABLE CHRIST.^ KENNEDY
                               JUDGE, U4TH DISTRICT COURT
                               SMITH COUNTY, TEXAS




                                                     CERTIFIED TO BE ATRUE
                                                       ANDCORRECT COPY
                                                    FILED IN THE SMITH COUNTY
                                                     DISTRICT CLERK'S OFFICE
                        WARRANT OF EXECUTION


     ALL IN ACCORDANCE with this Warrant of Execution (Death
Warrant) for the execution of the sentence of DEATH, and in
accordance with the Judgment, Sentence (and previous Formal Re
sentencings), and order Setting Date of Execution and Order for
Issuance of Warrant of Execution of this Court, show herein, which
I certify to be true and correct copies of such documents now on
file^ in my office and entered on the Minutes of said Court.                   A
certified true and correct copy of the Judgment and Sentence
entered by the Court on April 20, 2007, which was affirmed by the
Texas Court of Criminal Appeals, is .attached hereto as Exhibit "A".
     HEREIN FAIL NOT,   BUT DUE RETURN MAKE OF THE WARRANT OF
EXECUTION SHOWING HOW YOU HAVE EXECUTED THE SAME.

     Given under my hand and seal of the 114th Judicial District
Court of Smith County, Texas on this the 6th day of March, 2015.

                  C3jU> rpy^
                    LOIS ROGERS
                    DISTRICT CLERK/SMITH COUNTY, TEXAS
                    CLERK OF THE 114TH JUDICIAL DISTRICT COURT
                    SMITH CQUMTY, TEXAS

                         DE-P^K?* DISTRICT CLERK
                         Print
                         P r i n t Ne
                                   Name:




                                                     CERTIFIED TO BE ATRUE
                                                      AND CORRECT COPY
                                                   FILED IN THE SMITH COUNTY
                                                     DISTRICT CLERK'S OFFICE
                                                  CAUSE NO: 114-0750-02


                                                    DEATH WARRANT


THE STATE OF TEXAS                                           §      IN THE DISTRICT COURT OF
                                                             §
VS                                                           §      SMITH COUNTY, TEXAS
                                                             §      114TH DISTRICT COURT
GREGORY LYNN RUSSEAU


TO THE DIRECTOR OF THE INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMMEMT OF CRIMINAL JUSTICE AND TO
THE SHERIFF OF SMITH COUNTY, TEXAS:




        On October 10,2002, the above - named defendant, In the above styled and numberedcausewasconvictedof the
offense of Capital Murder. After remand for a new punishment trial, on April 20, 2007, the Court sentenced the above-
named defendant to death in accordance with the findings of the jury, pursuant to the Texas Code of Criminal Procedure.
        The Court, having received the Texas Court of Criminal Appeals' affirming the above name Mandate having
received notice of the Court of Criminal Appeals" denial of the defendant's Initial application for writ of habeas corpus
sentenced the above-names defendant to death for the offense CAPTIAL MURDER and ORDERSthat the execution be had
as provided by law, the 18* day of June, 2015, at any time after the hour of 6)00 P.M. at the Institutional Division of the
Texas Department of Criminal Justice at Huntsville, Texas.

       The Sheriffof Smith County, Texasis hereby commanded to transportthe defendant to the Institutional Division of
the Texas Department of Crtmlnal Justice and deliver the defendant and this warrant to the Director of the Institutional
Division of the Texas Department of Criminal Justice for the purpose of executing this warrant, and to take from the
Director of the proper receipt for the defendant, andthe Sheriff will return the receiptto the office of the District Clerk of
Smith county, Texas.

         The Director of the Institutional Division of the Texas Department of Criminal Justice is hereby commanded to
receive from the Sheriff the defendant and this warrant and to give his receipt to the Sheriff, and to safely keep the
defendant and to execute the sentence of death at any time after the hour of 6:00 P.M. on the day and date specified In
paragraph twoof this warrant, bycausing a substance orsubstances inalethal quantity to be intravenously injected intothe
body of defendant to continue untilthe defendant isdeceased, obeying alllaws of the State of Texaswith reference to such
execution.


        WITNESS MY HAI    f£   AND1SlAiu?f
                                   SI        the 114th Judicial District Court of Smith County, Texas, at myoffice in the City
of Tyler, Texas, on the        dayofSLTi&G^Oig:.



                                                                   LOISIPOGERS; DlsWict Clerk
                                                                   Smith County, Texas
                                                                   100 N. Broadway Suite #204
                                                                   Tyler, Texas 75702




                                                                    CERTIFIED TO BE ATRUE
                                                                 FnpmvTC0RRECTC0PY
                                                                 FILED IN THE SMITH COUNTY
                                                                                                 ORIGINAL
                                                                  DISTRICT CLERK'SOFFICE
                                               RETURN
     #




         The Sheriff of Smith County, Texas, received this Writ on the              day of             ,
20— at                 M. and executed the same by delivering the original and one copy of this
warrant to the Director of the Institutional Division ofthe Texas Department of Criminal Justice
on the       day of              , 20__, and by taking his receipts for the said warrant, which
receipts are hereto attached do here now make my return on this Writ this                day of
-   :           -2o_.



                                                LARRY SMITH, Sheriff
                                                Smith County, Texas

         On this the       day of               .__, 20^_, the follow papers related to cause number
114-0750-02 styled:

THE STATE OFTEXAS, vs. GREGORY LYNN RUSSEAU were received from the
Sheriffof Smith County, Texas,

              1. Original and one copy of DEATH WARRANT to be delivered to the
                  Warden of the Director of the Institutional Division of the Institutional
                  Division of the Texas Department of Criminal Justice.

              2. One Original Execution Order.

              The Texas Department ofCriminal Justice acknowledges receipt ofthe
              Execution Qid&L and Death Warrant in the Cause No. 114-0750-02
              on this the i^_^^_ day of            20 .


                                        TEXAS DEPARTMENT OF CRIMINALJUSTICE
                                        Classification and Records

                                        BY:




                                                          CERTIFIED TO BE ATRUE
                                                           AND CORRECT COPY
                                                        FILED IN THE SMITH COUNTY
                                                         DISTRICT CLERK'S OFFICE